Hon. Burton G. Hackney              Opinion No. M-873
Commissioner, State Department
  of Public Welfare                 Re:   Travel expenses of em-
John H. Reagan Building                   ployees of the State
Austin, Texas 78'701                      Department of Public
                                          Welfare.
Dear Mr. Hackney:
         Your request for an opinion states the following:
          "The vast majority of the employees of
     the State Department of Public Welfare who
     travel are Public Welfare Workers who make
     visits to the homes of the recipients for the
     purpose of rendering some service or determining
     eligibility for one of the assistance programs
     administered by the Department. Many of the
     recipients are extremely aged, blind, disabled,
     or families with minor children.
          "It is not uncommon for the employees, par-
     ticularly those engaged in protective services
     for children, to be called from their homes on
     holidays, or weekends or at night when the office
     is closed in order that they may make contacts
     with some of the recipients who are confronted
     with an emergency or to render a protective
     service on behalf of a child, such as to pick
     up a child who has been abandoned, accompany a
     police officer to the home of a child who has
     been abused, etc.
          "For many years the employees traveling
     under these circumstances have been claiming
     reimbursement for travel using their home as
     the point of departure rather than making an
     unnecessary trip by their office. On regular
     working days during office hours, the employees


                           -4255-
Hon. Burton G. Hackney, page 2              (M-873)


    are expected to travel at their own expense
    from their homes to the headquarters or build-
    ing where the office is located and to depart
    from the headquarters. However, in after office
    travel of an emergency nature, this would be
    completely unnecessary and might even defeat
    the purpose of the emergency trip if it should
    become necessary for them to go by the head-
    quarters office in order to be able to be re-
    imbursed for travel.
         "Very recently this Department has been in-
    formed by the State Comptroller's Department that
    the Comptroller will no longer reimburse the workers
    for the mileage from their homes to an address on
    emergency calls. He says that the only travel
    which is reimbursable is mileage from the designated
    headquarters to an address and that this rule applies
    to emergency calls on weekends and holidays and before
    or after hours.
         "It is our interpretation of the law that it
    is the intent of the Legislature that employees be
    reimbursed for legitimate travel incurred in the
    course of official business. We request that you
    please review this situation and give us your opinion
    on the following:
         "May the workers of the State Department of
    Public Welfare receive travel reimbursement in
    emergency situations as described above on week-
    ends, holidays and before and after working hours
    when the place of departure and final destination is
    their home instead of their designated office head-
    quarters?"
          Section 8 of Article 6823a, Vernon's Civil Statutes
(Travel Regulations of 1959) expressly states:
         "An employee whose duties customarily
    require travel within his designated head-
    quarters may be authorized a local transporta-
    tion allowance for this travel, Such allowance,
    however, shall never exceed the transportation
    allowance for use of a privately owned auto-
    mobile as set by the Legislature in the General


                          -4256-
         .




Hon. Burton G. Hackney, page 3                   (M-873)


     Appropriation Acts.“
             Subdivision b of Section 6 reads:
         "b. Standard expense account forms shall
    be used by all state agencies In preparing the
    expense accounts for traveling state employees.
    Such forms shall contain information stating (1)
    the point of origin and the town, place or point
    of destination of each trip and the reimburseable
    mileage travelled between each point, town, or
    place. This provision shall also apply to intra-
    city mileage; (2) the actual period of time the
    employee is away from his designated headquarters
    entitling him to travel expenses; and (3) a brief
    statement which clearly shows the purpose of the
    trip and the character of official business per-
    formed."
             Subdivision c of Section 6 provides, in part:
         "C . In determining transportation re-
    imbursement for travel by private conveyance,
    the Comptroller shall base reimbursement on the
    mileage by shortest highway distance between
    point of origin and the destination via inter-
    mediate points at which official state business
    Is conducted and other necessary mileage at
    points where official state business is con-
    ducted. In determining the amounts of reimburse-
    ment for transportation by personal car within
    the State, the Comptroller shall compute all
    distances according to the shortest route be-
    tween points. . . .II
          It is noted that the above quoted provisions of Article
6823a specifically recognize that it will be necessary for certain
employees on specific occasions to travel on official State business
between points in the same city , whether that city be the head-
quarters city or some other city, Normally, an employee's home is
not a departure or destination point, but rather the departure and
destination point is the employee's designated headquarters. How-
ever, under the facts submitted by you, it is necessary for certain
employees of the State Department of Public Welfare to engage in
official travel originating from their place of residence and incur


                              -4257-
                                                         I   .




Hon. Burton G. Hackney, page 4                 (M-873)


intra-city mileage in performance of their duties. Article
6823a specifically authorizes reimbursement for this travel.
          In answer to your question, you are therefore advised
that employees of the State Department of Public Welfare are
entitled to receive travel reimbursement in the emergency situations
described in your request when the place of departure and final
destination is the employee's home instead of their designated
official headquarters, which is the place properly designated from
which an employee may operate officially in the performance of his
                      See Attorney General Opinions Nos. v-461
~~~~~~?~~$o~~~~~i)    and S-21 (1953). This oplnlon is limited to
the facts outlined in your request and will not necessarily apply
to other factual situations, for the reason that normally an em-
ployee's home is neither a departure nor a destlnation point;
rather, normally a departure and destination polnt is the em-
ployee's official headquarters.
                       SUMMARY
             Where an employee of the State Department of
        Public Welfare engaged in protective services for
        children is called from 'hishome, e.itheron
        holidays or weekends or at night, when the em-
        ployee's designated headquarters is closed, in
        order that the make contacts with some of the
        recipients who are confronted with an emergency
        or to render protective service on behalf of an
        abandoned or an abused child, such employee is
        engaged in official travel and entitled to re-
        imbursement for mileage      his home and return.
                                       very tru@,




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE



                              -4258-
         .




Hon. Burton G. Hackney, page 5      (M-873)



Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
William Craig
James Quick
David Longoria
Kenneth Nordquist
MEADE,F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                           -4259-